      Case 2:21-cv-00004-WHA-JTA Document 7 Filed 04/21/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

MARCUS ORLANDO TAITE,                       )
a/k/a DRELIJAH J.                           )
MUHAMMAD-ALI, #180644,                      )
                                            )
      Petitioner,                           )
                                            )   CIVIL ACTION NO.
v.                                          )   2:21-CV-04-WHA-JTA
                                            )         [WO]
JIMMY THOMAS, et al.,                       )
                                            )
      Respondents.                          )

                                        ORDER

      On March 29, 2021, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. 6.) Upon an independent review of the record and

consideration of the Recommendation, it is ORDERED that:

      1. The Magistrate Judge’s Recommendation (Doc. 6) is ADOPTED; and

      2. This case is DISMISSED WITHOUT PREJUDICE because Petitioner has failed

to comply with the Court’s order to submit the filing fee or a properly completed IFP

application accompanied by a prison account statement.

      It is further ORDERED that Petitioner’s Motion for Global Worldwide International

Transfer (Doc. 2), Motion for Hearing (Doc. 5), and Motion for Reconsideration (Doc. 5)

are DENIED.

      A final judgment will be entered separately.

      DONE this 21st day of April, 2021.
Case 2:21-cv-00004-WHA-JTA Document 7 Filed 04/21/21 Page 2 of 2




                         /s/ W. Harold Albritton
                       W. HAROLD ALBRITTON
                       SENIOR UNITED STATE DISTRICT JUDGE




                               2
